_JjAMY, Judge,
concurring.
I respectfully concur with the result reached by the majority in this case. I write separately in order to emphasize what I find to be the central issue: the separation of powers provision of the Louisiana Constitution. Article 2, Section 2 of the Louisiana Constitution prohibits one branch of government from exercising power belonging to another branch. It is my view that it is the legislature’s duty to appropriate funds for the benefit of social welfare; nor has the collection of these funds ever been a function of the judicial branch. In my opinion, the statute at issue is a clear encroachment on the judicial function and is violative of the limitations of beach branch of government under the Louisiana Constitution. Therefore, I agree with the majority that the writ of mandamus directing the Honorable Robert Segura and the Honorable Katherine Bou-dreaux to comply with the requirements of La.R.S. 13:1906 should be recalled, vacated, and set aside.